Citation Nr: 1534395	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  With respect to the claim for an increased rating for PTSD, the Board finds that a new VA examination is necessary to determine the current severity of the disorder.  The record does not contain any evidence indicating the severity of the Veteran's PTSD dated after January 2011, more than four years ago, when VA last examined the Veteran.  While age alone is not sufficient to mandate the provision of a new VA examination, the Board finds that an examination is required by the duty to assist in this case to ensure that the record contains an accurate reflection of the symptoms associated with the service-connected PTSD. 

The Board also finds that the Veteran should be provided a VA examination and medical opinion addressing the nature and etiology of his claimed hypertension.  The Veteran contends that his service-connected PTSD caused or aggravated his hypertension due to elevated stress levels.  In a July 2015 brief, the Veteran's representative noted that the Veteran's hypertension was diagnosed at approximately the same time he was awarded service connection benefits for PTSD.  VA also recognizes on its website that veterans with PTSD have a high risk of cardiovascular diseases including hypertension.  Therefore, the connection between PTSD and hypertension in some instances is recognized by VA.  As the record contains competent evidence of a possible association between the claimed hypertension and service-connected PTSD, the Board finds that a VA opinion addressing service connection on a secondary basis is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  In addition, the examiner should provide a global assessment of functioning score (GAF) with an explanation of the significance of the score assigned.

The complete bases for all medical opinions must be provided.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed hypertension.  The claims file must be made available to and reviewed by the examiner.

After physically examining the Veteran, the examiner should provide an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension is etiologically related to any incident of active duty service. 

The examiner should also determine whether the Veteran's hypertension is caused or aggravated by service-connected PTSD. 

The complete bases for all medical opinions must be provided.

3.  Readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

